      Case 3:19-cv-00840-RAH-JTA Document 32 Filed 03/29/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                              EASTERN DIVISION

JAMES H. SHORTZ,                            )
                                            )
      Plaintiff,                            )
                                            )   CIVIL ACTION NO.
v.                                          )   2:19-CV-840-RAH-JTA
                                            )         [WO]
CITY OF PHENIX CITY, ALABAMA,               )
et al.,                                     )
                                            )
      Defendants.                           )

                                        ORDER

      On February 26, 2021, the Magistrate Judge filed a Recommendation (Doc. 30) to

dismiss this case without prejudice. On March 15, 2021, the Plaintiff filed his Objection

(Doc. 31) to the Magistrate Judge’s Recommendation.

      After an independent review of the file and upon consideration of the

Recommendation and Objection thereto, it is ORDERED as follows:

      1. The Magistrate Judge’s Recommendation (Doc. 30) is ADOPTED;

      2. The Objection (Doc. 31) is OVERRULED;

      3. The Amended and Renewed Motion to Dismiss (Doc. 26) is GRANTED; and

      4. This case is DISMISSED without prejudice.

      A final judgment will be entered separately.

      DONE, on this the 29th day of March, 2021.


                                         /s/ R. Austin Huffaker, Jr.
                                  R. AUSTIN HUFFAKER, JR.
                                  UNITED STATES DISTRICT JUDGE
